     Case 1:18-mj-03161-KMW Document 108 Filed 06/26/19 Page 1 of 2
                                                   USDSSDNY
                                                   DOCUMENT
                      UNITED STATES DISTRICT COUR ELECTRONICALLY FILED
                                 FOR THE
                     SOUTHERN DISTRICT OF NEW YO,J pOC#:
                                                   DATE FILED: ~/?"It er
                                                                  I




IN THE MATTER OF                       CASE No.
SEARCH WARRANTS                        1:18-mj-03161-KMW-1
EXECUTED ON APRIL 9, 2018



                   INTERVENOR ROBERT BEAUCHAMP'S
              MOTION FOR MODIFICATION OF COURT ORDER


     On March 21, 2019, the Court (Wood, J) issued an order stat-

ing, "If the government has any documents transmitted by Robert

Beauchamp to Michael Cohen, it shall so notify the Court and

Mr. Beauchamp no later than May 20, 2019.     SO ORDERED."    (Docket

no. 107 (A.1)/ see also Docket no. 60 (A.2))

     There was no notification by the U.S. Attorney/SONY by May

20, 2019, so the government is implicitly attesting that it has

no such documents in its possession.

     Normally, the lack of response from the U.S. Attorney would,
in effect, comply with the Court's March 21, 2019 order (A.1).

However, since March 21, 2019, the matter has morphed into a far

more serious legal/political matter.     (see Beauchamp's attached

cover letter to the U.S. senate Judiciary Committee dated on

May 1, 2019 (A.3).

     Beauchamp has solid reasons to believe that FBI officials
have intercepted numerous privileged correspondences he trans-
mitted to Michael Cohen, intervenor Stephanie Clifford's attorney
Michael Avenatti et al.     In fact, these correspondence intercep-

tions may well impact Mr. Avenatti's due process rights in his
    Case 1:18-mj-03161-KMW Document 108 Filed 06/26/19 Page 2 of 2

                                    2


criminal cases pending in the U.S. District Courts/ EDNY and CDCA.

     WHEREFORE, Beauchamp respectfully requests that this Court

now modify its March 21, 2019 order (A.1) to order U.S. Attorney

Geoffrey Berman/SDNY to e ersonally sign an affidavit explicitly

attesting that the government never had, in its possession, any

correspondence/attachments transmitted by Robert Beauchamp to

Michael Cohen.   USA Berman's affidavit could be of substantial

material interest to the U.S. Senate Judiciary Committee (A.3).


Respectfully submitted,


Robert Beauchamp
Intervenor/Pro Se
MCI-Norfolk
P.O. Box 43
Norfolk, MA 02056
June 21, 201 9




(NOTE:   on May 31, 2019, DOG Inspector General Michael Horowitz's
         office corresponded with Beauchamp concern i ng his May 1,
         2019 letter/attachments to the U.S. Senate Judiciary Com-
         mittee (A.3). Beauchamp responded to IG Horowitz on
         June 1 3 , 201 9 . )



                                                    ~-U.- l't
                                             SO ORDERED, N.Y., N .Y.


                                              I ~ WI uqyj.._
                                                KIMBA M. WOOD
                                                    U.S.D.J.
